COBB, Judge.
Petitioner attempted to file a petition for writ of mandamus in the circuit court, but the clerk of the court returned the petition, indicating that it should be filed in the district court. Petitioner then filed a petition for writ of mandamus in this court, seeking to compel the circuit court to accept and file the petition submitted. In response to the petition, the circuit court clerk stated that since it appears the circuit court has jurisdiction to review the petition for mandamus, the petition should not have been returned.
As stated in Collins v. Taylor, 579 So.2d 332 (Fla. 1st DCA 1991), a circuit court clerk has a ministerial duty to accept and file petitions submitted, and does not have authority to judicially determine the legal sig*1123nificance of the document tendered. Since the circuit court clerk has conceded the error in this case, the petition for writ of mandamus is granted and the clerk directed to file the petition upon its resubmission.
PETITION GRANTED.
DIAMANTIS and THOMPSON, JJ., concur.